Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the distance that the elongated filaments within each yarn are spaced relative to other elongated filaments within that yarn must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figures 15 and 16 illustrate the yarns 112 but the specification states that yarns 112 can be monofilament.  Therefore, the depiction of three lines to show yarn 112 is not interpreted as depicting three elongated filaments within each yarn, since the yarn 112 can be a monofilament according to the specification.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation wherein the approximately parallel elongated fiberglass yarns within each set are spaced apart by a distance that is greater than a distance that the elongated filaments within each yarn are spaced relative to other elongated filaments within that yarn.  Looking at figures 15 and 16 and the accompanying description in the specification, while there is a disclosure of two sets of yarns, the two sets are disclosed as being perpendicular to each other.  The specification and drawings do not appear to disclose the claimed subsets, inter 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10-13, 15, 18-24,26, 27, 30-34 is/are rejected under 35 U.S.C. 103 as obvious over Porter, U.S. Patent No. 7,049,251 with evidence from “G75(EC9 68) Single End Yarn” in view of JP 2000256048.
Porter discloses a board comprising a gypsum core having a facing layer.  The facing layer can be a composite layer comprising a scrim and a nonwoven layer.  See col. 5, lines 16-19; col. 8, lines 56-col. 9, line 10.  Both of these layers can comprise glass fibers.  See col. 6, lines 38-57.  The fabric layers can have weights of 0.3-9.0 ounces per square yard, and a thickness of 
With regard to the yarn diameter, G75 discloses that the G75 EC968 yarns disclosed as suitable for making the scrim layer of Porter comprises about 900 9 micron filaments which are twisted together.  900 times 9 microns equals 8100 microns which is about 0.31 inches.  Even assuming the yarn is tightly twisted and has a smaller diameter, it would still necessarily fall within the claimed range.  
With regard to claims 31-33, Porter discloses an open weave structure which can be formed from yarns which are zero-twist yarns formed from an assembly of filaments.  See col. 9, lines 45054; col. 12, lines 21-22.  The zero-twist yarns correspond to the claimed subset of parallel elongated fiberglass yarns which have a closer spacing to each other, (intra subset spacing),  than they do to neighboring subsets, (inter subset spacing),  which correspond to the neighboring zero twist yarns in the open weave.  
Porter differs from the claimed invention because Porter does not disclose employing flattened yarns.
However, JP ‘048 discloses employing flattened yarns as reinforcements for cement panels increases the contact area of the yarn with the cement and thus improves properties such as impact strength and bending strength.
Therefore, it would have been obvious to have employed a flattened yarn to form the scrim of Porter in order to increase the contact area between the yarn and the cementitious material and thereby improve the properties of the structure.

Porter does not explicitly disclose the claimed opening area as set forth in claim 4.  
However, since Porter does disclose the claimed spacing of the filaments and the claimed basis weights and the same materials, it is reasonable to expect that the openings would have an opening area within the claimed range, or else to have selected the opening area to have allowed sufficient amounts of the gypsum to penetrate while still maintaining suitable strength and integrity.
With regard to the claimed properties, while Porter does not disclose the particularly claimed properties, since claims 10-12 and 18-20, 24 depend from claims 1 and 13, it is reasonable to expect that the material of Porter would necessarily have the claimed properties once the structure of Porter was modified as taught by JP ‘048, because like materials must have like properties.  


With regard to the limitation of claim 14 that the glass fabric layers are associated simultaneously with being associated with the gypsum slurry, in the absence of unexpected 
Claims 8-9, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, U.S. Patent No. 7,049,251 with evidence from“G75(EC9 68) Single End Yarn” in view of JP ‘048 as applied to claims above, and further in view of Hennis et al, U.S. Patent Application Publication No. 2009/0087616.
Porter discloses a structure and method as set forth above.
Porter discloses that the outer surface may comprise a thermoplastic or thermoset coating, but does not specifically teach an elastic coating.  See col. 15, lines 14-50.  
However, Hennis discloses applying a coating to a gypsum board to provide impermeability to the board.  See abstract.  The coatings can comprise elastomers.  See paragraph 0147. Coatings can be about 0.5-4 mils.  See paragraph 0152.
Therefore, it would have been obvious to one of ordinary skill in the art to have applied an elastomer coating to the structure of Porter as taught by Hennis in order to provide improved resistance to penetration of moisture and vapor.
Claims 25, 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, U.S. Patent No. 7,049,251 with evidence from “G75(EC9 68) Single End Yarn” in view of JP ‘048 as set forth above and further in view of Dubey et al, U.S. Patent Application Publication No. 2012/0148806.
Porter discloses a structure as set forth above.  
Porter differs from the claimed invention because it does not disclose the number of ends per inch as being as low as 2 and does not disclose the density of the cementitious layer.
However, Dubey teaches that in forming cementitious boards comprising scrim reinforcements, that the spacing can be from 2-18 strands per inch, (see paragraph 0014), and that suitable densities can be 40-100 pounds per cubic foot, (see paragraph 0036).  
Therefore, it would have been obvious to have selected the spacing of the strands of the scrim and the density from among suitable values as taught by Dubey in order to produce a structure having the optimal strength, integrity and density, in view of their art recognized suitability for this intended purpose. 
Applicant's arguments filed 5/14/21 have been fully considered but they are not persuasive. 
With regard to the objection to the drawings and the 112 rejections, the objection and rejection are modified in view of Applicant’s amendment but maintained because yarn 112 in figures 15 and 16 is depicted by three lines, but since the specification states that yarn 112 can be a monofilament, the three lines cannot be considered to be depicting three spaced filaments within a single yarn, since 112 can be depicting a monofilament.  
With regard to Porter, Applicant argues that it has been made clear in the interview of 11/5/20 that  that the reliance on the fabric weights disclosed at col. 11, lines 30-45 is incorrect and that the correct values shown in Porter are much lighter than those cited in the action.  However, the basis weight of the materials was not previously discussed.  The relative fiber sizes of the fibers in the scrim versus the nonwoven were discussed, since Porter discloses two fabrics, a scrim and a nonwoven.  With regard to the basis weight as claimed, Porter discloses 
Applicant argues that since Porter teaches a scrim formed with yarns having a tex of 68 which is 68g/km which are present in an amount of 16 to 100 yarns per square inch, (4x4 -10x10 ends per inch, note that this is per square inch, i.e., four yarns warp and four yarns weft), that this computes to 0.63-1.58 oz per square yard.  However, it is not clear how Applicant arrived at this calculation.  Further, as set forth above, Porter teaches basis weights for the scrim and nonwoven within the claimed range at col. 11.  For example, Porter teaches combining a lighter weight mat with a heavier weight scrim, (open fabric).  See col. 12, lines 11-31.  Thus, looking at the table at col. 11, the heavier weight fabrics which are suggested for use as scrims have a weight of 59-300 gsm wherein 300 gsm equates with approximately 9 osy which is within the claimed range.  Further note that this is not a hard and fast teaching in Porter and that Porter also teaches that the scrim can lighter or heavier than the fabric layer.  See col. 12 , lines 56-60
With regard to JP ‘048, (Morishita), Applicant argues that JP ‘048 does not disclose yarns but instead discloses flattened fibers.  However, since JP ‘048 teaches employing fibrous elements, be they yarns or fibers, having a flattened shape rather than a conventional rounded shape in order to maximize contact between the fibrous elements and the cement to improve bonding between the fibrous elements and the cement, the person of ordinary skill in the art would have recognized that employing flattened fibrous elements in the structure of Porter would likewise be expected to improve bonding between the fibrous elements and the cement.  
With regard to the claimed thickness, Porter teaches thickness of 1-20 mils for the fabric layers, (mat and scrim) and weights of 0.3-9 osy which is within the claimed range.
With regard to the number of filaments per yarn, Porter teaches employing two or more monofilaments and further teaches that the number of filaments per yarn are directly related to porosity and yarn weight.  Therefore, Porter teaches that the number of strands per yarn should be 2 or more and should be selected to provide a yarn having the desired porosity and yarn weight.  The disclosure regarding G75 yarns are a particular embodiment of Porter and the disclosure of Porter is broader than that concerning G75.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789